

116 S3767 IS: Strengthening Local Coronavirus Response Act
U.S. Senate
2020-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3767IN THE SENATE OF THE UNITED STATESMay 19, 2020Mr. Daines introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo require States to pass-through 45 percent of the amounts paid from the Coronavirus Relief Fund to local governments that did not receive a direct payment from the Fund.1.Short titleThis Act may be cited as the Strengthening Local Coronavirus Response Act.2.Pass-through of portion of State Co­ro­na­vi­rus Relief Fund to local governments(a)Pass-Through requirementSubsection (b) of section 601 of the Social Security Act, as added by section 5001(a) of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended—(1)in paragraph (1), by striking Subject to paragraph (2) and inserting Subject to paragraphs (2) and (3); and(2)by adding at the end the following(3)Pass-through requirementEach State shall distribute 45 percent of the amount paid to the State under this section for fiscal year 2020 (after the application of paragraph (2)) upon receipt on a pass-through basis, and without requiring any application, to each unit of local government in the State that is not a large unit of local government that received a direct payment under this section in accordance with paragraph (2). The preceding distribution requirement shall not apply to the District of Columbia..(b)Conforming amendmentsSection 601 of such Act is further amended—(1)in subsection (b)—(A)in paragraphs (1) and (2), by inserting large before unit of local government each place it appears; and(B)in paragraph (2)—(i)in the paragraph heading, by inserting large before units; and(ii)by adding at the end the following: For purposes of this section, the term large unit of local government means a unit of local government, as defined in subsection (g)(2), with a population that exceeds 500,000.;(2)in subsection (c)(5)—(A)in the paragraph heading, by inserting large before unit; and(B)by inserting large before unit of local government each place it appears; (3)in subsection (e)—(A)by inserting direct before payment; and(B)by inserting large before unit of local government each place it appears; and(4)in subsection (g)(2)—(A)in the paragraph heading, by striking Local and inserting Unit of local; and(B)by striking with a population that exceeds 500,000.(c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of section 601 of the Social Security Act, as added by section 5001(a) of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136).